Citation Nr: 1313823	
Decision Date: 04/25/13    Archive Date: 05/03/13

DOCKET NO.  09-17 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active military service from August 1988 to August 1992. She served in Southwest Asia from September 1990 to April 1991. 

The appeal comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which, in pertinent part, declined to reopen the Veteran's previously denied claim for service connection for PTSD and denied entitlement to service connection for a neck disability.

In February 2010, the Veteran testified before a Veterans Law Judge sitting at the RO (Travel Board hearing).  A transcript of that hearing is of record. 

In a June 2010 decision, the Board reopened the claim of service connection or PTSD and remanded the issues of service connection for PTSD and a neck disability to the RO via the Appeals Management Center (AMC), in Washington, DC.

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Law Judge who conducted the Veteran's February 2010 Travel Board hearing left employment at the Board.  In a February 2013 letter, the Veteran was notified of this information and informed that the Veteran could choose to testify at another hearing.  Thereafter, the Veteran indicated that another Travel Board hearing was requested.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Travel Board Hearing in connection with this appeal.  Thereafter, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


